DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This Office action is in response to the amendment, arguments and remarks, filed on 10/26/2021, in which claim(s) 1-20 is/are presented for further examination.
Claim(s) 1, 13 and 20 has/have been amended.

Response to Amendments
Applicant’s amendment to the title has been accepted.  The objection to the title as not being descriptive has been withdrawn.
Applicant’s amendment(s) to claim(s) 20/21 has/have been accepted.  The objection(s) to the claim(s) for informalities (i.e., being incorrectly numbered) has/have been withdrawn.
Applicant’s amendment(s) to claim(s) 1, 13 and 20 has/have been accepted.

Response to Arguments
Applicant’s amendments/arguments with respect to claim(s) 1-20, filed on 10/26/2021, have been fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1, 3-10 and 12-20 under 35 U.S.C. 103, see the bottom of page 7 to page 10 of applicant’s remarks, filed on 10/26/2021, have been fully considered but they are not persuasive.

to be provided to at least first and second processing units of the at least one database node of the database system, let alone the object being pertaining to metadata associated with a database system”, (emphasis original) see the middle of page 10 to the top of page 11 of applicant’s remarks, filed on 10/26/2021, have been fully considered but they are not persuasive.
The examiner respectfully disagrees.  The examiner would like to point out that given the broadest reasonable interpretation, “to be provided to…” can be interpreted as intended use.  “To be” is language denoting something to be done in the future and not something that has actually occurred/been performed.  So reading the claim, “obtaining one or more data objects, pertaining to metadata for data associated with the database system, to be provided to at least the first and second processing units of the at least one databases node of the database system” only “obtaining one or more data objects, pertaining to metadata for data associated with the database system” needs to be disclosed by the reference(s) to fulfill the claim language.  Reed, Col. 6, lines 19-52 disclose, in the example, reading/copying in the data object (with the accompanying metadata with/in the object) from table table1 indicated by “table1.document”.  This covers the recited claim language.  Thus, the combination of Reed and Watanabe discloses “obtaining one or more data objects, pertaining to metadata for data associated with the database system, to be provided to at least the first and second processing units of the at least one databases node of the database system”.
Note: Applicant can get around the above interpretation by amending the claim(s) to recite:
“obtaining one or more data objects, pertaining to metadata for data associated with the database system;

or similar language of applicant’s choosing that requires the actual storage of the one or more data objects into the first and second processing units, respectively.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of US 10,042,907 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject matter.  That is, all the limitation of the instant application are contained in the ‘907 patent.
Application: 16/044,654
Patent: US 10,042,907
1.  A computer-implemented method of providing data objects to a database system that includes multiple processing units in one or more database nodes that each include at least one processor operable to process at least a portion of data for the database system, wherein at least one of the database nodes includes first and second processing units, and first and second local storages that can be accessed only by the first and second processing units, respectively, and wherein the computer-implemented method comprises:

obtaining one or more data objects, pertaining to metadata for data associated with the database system, to be provided to least the first and second processing units of the at least one database node of the database system;




storing or at least facilitating storage of a copy of the one or more objects pertaining to the metadata in each one of the first and second local storages for access only by the first and second processing units, respectively, thereby allowing each one of the first and second processing units to access its own copy of the one or more database objects pertaining to the metadata without sharing its own copy with the other one of the first and second processing units; and







accessing by each one of the first and second processing units its respective own copy of the one or more database objects pertaining to the metadata without sharing its own copy with the other one of the first and second processing units.





















13.  Same as 1.

20.  Same as 1.
A computer-implemented method of providing data objects to a database system that includes multiple processing units in one or more database nodes that each include at least one processor configured to process at least a portion of data for the database system, wherein at least one of the database nodes includes first and second processing units, and first and second local storages that can be accessed only by the first and second processing units, respectively, and wherein the computer-implemented method comprises:

obtaining one or more data objects, pertaining to metadata describing the organization of data stored in the database system and needed for processing of database queries of the data stored in the database system, to be provided to at least the first and second processing units of the at least one database node of the database system;

storing a copy of the same one or more obtained objects pertaining to the metadata in each one of the first and second local storages for access only by the first and second processing units, respectively, wherein each one of the first and second local storages are partitioned into multiple portions for storing multiple types of database objects pertaining to organization of data stored in the database system, wherein the storing or at least facilitating storage of a copy of the one or more obtained objects stores or at least facilitates storage of the copy of the one or more obtained objects in a respective portion of the first and second local storages corresponding to the type of the one or more obtained objects;

allowing each one of the first and second processing units to access its own copy of the one or more database objects pertaining to the metadata, stored in its respective one of the first and second local storages by searching its own local storage, without sharing its own copy with the other one of the first and second processing units;

allowing each one of the first and second processing units to access its own copy of the one or more database objects pertaining to the metadata, stored in its respective one of the first and second local storages by searching its own local storage, without 

searching, by each one of the multiple database nodes, its own copy of the one or more database objects pertaining to the metadata needed for processing of the database queries of the data stored in the database system, in response to the database queries of the database.

12.  Same as 1.

18.  Same as 1.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s)1-6 and 9-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reed et al., US 7,174,553 B1 (hereinafter “Reed”) in view of Watanabe et al., US 2006/0143213 A1 (hereinafter “Watanabe”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 13 and 20
a computer-implemented method of providing data objects to a database system that includes multiple processing units in one or more database nodes (Reed, Col. 2, lines 10-34, see processing modules, where each processing module (105) and its corresponding data-storage facility (110) is being interpreted as a “database node”; and Reed, Fig. 1, see processing modules (105) and data storage (110)) that each include at least one processor (Reed, Col. 6, lines 53-67, see each computer includes one or more processors) configured to process at least a portion of data for the database system (Reed, Col. 2, lines 10-34, see each processing module manages a portion of a database), wherein at least one of the database nodes includes first and second processing units (Reed, Fig. 1, see processing  modules (1051) and (1052)), and first and second local storages that can be accessed only by the first and second processing units, respectively (Reed, Fig. 1, see data storages (1101) and (1102) are connected only to processing modules (1051) and (1052), respectively), and wherein the computer-implemented method comprises:
obtaining one or more data objects, pertaining to metadata for data associated with the database system, to be provided to at least the first and second processing units of the at least one database node of the database system (Reed, Col. 6, lines 19-52, see, in the example, reading in the data object from table table1 indicated by “table1.document”);
for access only by the first and second processing units, respectively, thereby allowing each one of the first and second processing units to access its own copy of the one or more database objects without sharing its own copy with the other one of the first and second processing units (Reed, Col. 2, lines 10-34, see each processing module manages a portion of a database [i.e., only the portion in the corresponding data storage]; and Reed, Fig. 1, 1) and (1102) are connected only to processing modules (1051) and (1052), respectively); and
accessing by each one of the first and second processing units its respective own copy of the one or more database objects pertaining to the metadata without sharing its own copy with the other one of the first and second processing units (Reed, Col. 3, line 30-Col. 4, line 18, see running multiple pipelines to access the databases; and Reed, Fig. 1, see data storages (1101) and (1102) are connected only to processing modules (1051) and (1052), respectively).
On the other hand, Watanabe discloses storing a copy of the one or more objects in each one of the first and second local storages (Watanabe, [0002], see speeding up of the processing is realized through parallel processing by a plurality of data processing systems [where each system has its own storage], where each data processing system duplicates data on the database [i.e., one or more objects]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Watanabe’s teachings to Reed’s system.  A skilled artisan would have been motivated to do so in order to decrease the amount of communication between a database and a data processing system when updates become large, see Watanabe, [0012].  In addition, both/all of the references (Reed and Watanabe) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as the use of multiple threads to process data.  This close relation between/among the references highly suggests an expectation of success.
Claim(s) 13 and 20 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
an apparatus that includes one or more processors (Reed, Col. 6, lines 53-67, see each computer includes one or more processors).
With respect to claim 20, Reed discloses a non-transitory computer readable storage medium storing at least computer executable code configured to provide data objects to a database system (Reed Col. 7, lines 1-19, see memory).

Claims 2 and 14
With respect to claims 2 and 14, the combination of Reed and Watanabe discloses wherein the facilitating of the storage of the copy of the one or more objects in each one of the first and second local storages for access only the first and second processing units, respectively, also allows each one of the first and second processing units to access its own copy of the one or more database objects without accessing data from an external source being external to the database system (Reed, Col. 2, lines 10-34, see each processing module manages a portion of a database [i.e., only the portion in the corresponding data storage]; and Reed, Fig. 1, see data storages (1101) and (1102) are connected only to processing modules (1051) and (1052), respectively).

Claims 3 and 15
With respect to claims 3 and 15, the combination of Reed and Watanabe discloses wherein the external source can be accessed by the database system via a computer network (Reed, Col. 2, lines 36-44, see network).

Claims 4 and 16
wherein the computer network is one of the following: the Internet, a public network, a computer network that is not secured (Reed, Col. 2, lines 36-44, see network).

Claims 5, 17 and 18
With respect to claims 5, 17 and 18, the combination of Reed and Watanabe discloses wherein at least one of the first and second local storages includes a local unhashed dictionary repository that can be searched by each one of the multiple database nodes to retrieve the one or more objects (Reed, Col. 2, lines 21-35, see parsing engine, the database management component and the processing modules).

Claims 6 and 19
With respect to claims 6 and 19, the combination of Reed and Watanabe discloses wherein the local unhashed dictionary repository is partitioned into multiple portions for storing multiple types of the one or more database objects (Reed, Col. 2, lines 10-34, see each processing module manages a portion of a database [i.e., only the portion in the corresponding data storage]; and Reed, Col. 2, lines 46-49).

Claim 9
With respect to claim 9, the combination of Reed and Watanabe discloses wherein the obtaining of the one or more data objects pertaining to metadata associated with the database system comprises:
receiving a database request that includes the one or more database objects (Reed, Col. 2, lines 36-44, see receiving SQL queries), and
wherein the facilitating of the storage of the copy of the one or more objects in each one of the first and second local storages for access only the first and second processing units comprises:
storing the one or more objects in each of respective local unhashed dictionary repositories of the processing units that can be searched by each one of the processing units to retrieve the one or more objects in response to a database request requiring the one or more database objects (Reed, Col. 2, lines 10-34, see each processing module manages a portion of a database [i.e., only the portion in the corresponding data storage]; and Reed, Fig. 1, see data storages (1101) and (1102) are connected only to processing modules (1051) and (1052), respectively).

Claim 10
With respect to claim 10, the combination of Reed and Watanabe discloses wherein the database request includes a Structured Query Language (SQL) registration request or command that can be input by a user of the database system, and wherein the database request requiring the one or more database objects is a SQL list registered data that can be input by a user of the database system (Reed, Col. 2, lines 36-49, see receiving SQL queries).

Claim 11
With respect to claim 11, the combination of Reed and Watanabe discloses wherein the database nodes are shared nothing database nodes arranged not to share access to data 1) and (1102) are connected only to processing modules (1051) and (1052), respectively).

Claim 12
With respect to claim 12, the combination of Reed and Watanabe discloses wherein the computer- implemented method further comprises:
determining, at the first processing unit, to access the one or more data objects (Reed, Col. 2, lines 36-44);
looking up the one or more objects, by the first processing unit, a first local storage of the local storages designated for access only by the first database node (Reed, Col. 2, lines 10-34, see each processing module manages a portion of a database [i.e., only the portion in the corresponding data storage]; and Reed, Fig. 1, see data storages (1101) and (1102) are connected only to processing modules (1051) and (1052), respectively);
thereafter, accessing by the processing unit, the first local storage to retrieve the one or more data objects for processing data associated with the database system (Reed, Col. 2, lines 10-34, see each processing module manages a portion of a database [i.e., only the portion in the corresponding data storage]; and Reed, Fig. 1, see data storages (1101) and (1102) are connected only to processing modules (1051) and (1052), respectively).

Claim(s) 7 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reed in view of Watanabe in further view of Webster et al., US 2011/0224953 A1 (hereinafter “Webster”).

Claim 7
Claim 7 incorporates all of the limitations above of claim 1 above.
On the other hand, Webster discloses wherein the one or more data objects include one or more eXtensible Markup Language (XML) objects or XML data (Webster, [0043], see XML data objects).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Webster’s teachings to the combination of Reed and Watanabe.  A skilled artisan would have been motivated to do so in order to improve accuracy, reliability and efficiency, see Webster, Abstract.  In addition, both/all of the references (Reed, Watanabe and Webster) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as the use of multiple threads to process data.  This close relation between/among the references highly suggests an expectation of success.

Claim 8
With respect to claim 8, the combination of Reed, Watanabe and Webster discloses wherein the one or more eXtensible Markup Language (XML) objects include at least one of: one or more XML schema (Webster, [0043], see XML schema), one or more eXtensible Stylesheet Language Transformation (XSLT) stylesheet, and one or more XQuery modules.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: January 3, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152